Opinion by
Hurt, J.
§ 101. Account sworn to; must be denied under oath. Salinas sued Cahn for rent. Cahn pleaded in defense a counterclaim consisting of various items of merchandise sold and delivered to Salinas, and several items of money advanced to him. This account was verified by the affidavit of Cahn, in accordance with article 2266 of the Revised Statutes. Salinas did not deny the- justice of the account or any part thereof under oath, and on the trial was permitted, over the objections of Cahn, to introduce evidence impeaching its correctness. Held, 1. The account was such an one as comes within the meaning of article 2266 of the Revised Statutes. The fact that money items appear therein, intermingled with items for merchandise, does not destroy its character as an account. 2. It could not be questioned or denied, except by written denial under oath, stating that the same is not just or true, in whole or in part, and if in part only, stating the items and particulars which are unjust.
Reversed and remanded.